DETAILED ACTION
Applicant’s amendment to the claims in the Response filed on 03/18/2021 is acknowledged.
 
The rejection of record under 35 U.S.C. § 112 (scope of enablement) is withdrawn in view of Applicant’s amendment to the claims in the Response filed on 03/18/2021.

The rejections of record under 35 U.S.C. §§ 103 and 112 (indefiniteness) are maintained and modified in view of Applicant’s amendment to the claims in the Response filed on 03/18/2021 as set forth below.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 31-34 38-43, 45, and 47-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Instant claim 31, as amended, is drawn to a “method for treating or inhibiting the progression of lipidemia or cardiac-related risk factors.” However, the last clause of instant claim 31, as amended, recites “wherein the modified polyunsaturated fatty acid or fatty acid ester is incorporated into the patient’s body following administration and inhibits the progression of said lipidemia or cardiac-related risk factors.” (Emphasis added). Instant claim 31 is indefinite because the preamble seems to require treating or inhibiting the progression of lipidemia or cardiac-related risk factors, while, in contrast, the last clause of the claim seems to limit the 
Instant claim 31, as amended, also recites “wherein the modified polyunsaturated fatty acid or fatty acid ester comprises deuteration at one or more bis-allylic sites as well as at one or more non-bis-allylic sites.” However, instant claims 42 and 43 recite specific polyunsaturated fatty acids deuterated at only bis-allylic sites, such as 11, l l-D2-linolenic acid; 14,14-D2-linolenic acid; etc. As such, instant claims 42 and 43 are further indefinite because the claims appear broader than instant claims 31, which also requires deuteration “at one or more non-bis-allylic sites.”
 			Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 31, 33-34, 38-40, 42-43, 45, and 47-49 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shchepinov (Rejuv. Res., 10(1):47-59 (2007), prior art of record, parent case) in view of Reaven et al (Annu. Rev. Nutr., 16:51-71 (1996), prior art of record). 
Shchepinov teaches polyunsaturated fatty acids (PUFAs) can be protected against reactive oxygen species (ROS)-mediated damage by reinforcing the methylene groups of 1,4-butadienyl (bis-allyl) fragments. (Abstract; page 54, Oxidation of lipids/PUFAs; FIG. 8). For example, Shchepinov teaches PUFAs, such as linoleic acid (an omega-6 fatty acid), can be deuterated to yield 11,11,-D2-linoleic acid. (FIG. 8, reproduced, in part, below). Shchepinov 13C. (Page 54, Oxidation of lipids/PUFAs and FIG. 8, reproduced, in part, below). 

    PNG
    media_image1.png
    252
    514
    media_image1.png
    Greyscale
(FIG. 8) 
 Shchepinov teaches “[i]ngestion of isotopically reinforced building blocks such as . . . lipids . . . and their subsequent incorporation into macromolecules would make these more stable to ROS courtesy of an isotope effect.” (Abstract). As such, Shchepinov teaches “the modified polyunsaturated fatty acid or fatty acid ester is incorporated into the patient’s body following administration” as required by instant claim 31. 
Shchepinov teaches “ROS-driven radical chain reaction, that takes place in mitochondrial lipid bilayers, affects the integrity of the membranes and damages other macromolecules such as proteins. Low-density lipoprotein (LDL) is prone to similar type of oxidation, which is important in development of atherosclerosis.” (Page 54, Oxidation of lipids/PUFAs). In this regard, Reaven teaches “oxidation of low density lipoproteins (LDL) by cells in the artery wall leads to a proatherogenic particle that may help initiate early lesion formation.” (Abstract). Reaven further teaches “[o]xidation of LDL begins with the abstraction of hydrogen from polyunsaturated fatty acids.” Reaven also teaches “[h]ypercholesterolemia is a dominant, if not obligatory, risk factor for the development of atherosclerosis.” (Abstract). 
e.g., bis-allylic positions. As such, it would have been obvious at the time of invention to administer the isotopically modified PUFAs taught by Shchepinov, such as 11,11,-D2-linoleic acid, to a subject with atherosclerosis in order to advantageously treat/inhibit the progression of the atherosclerosis with a reasonable expectation of success. 
Regarding instant claims 47 and 48, Reaven further teaches “[e]nrichment of the diet with foods high in such antioxidants as vitamin E, β-carotene, or vitamin C, or supplementation of the diet with antioxidant vitamins, may inhibit oxidation and the process of atherosclerosis.” As such, it would have been obvious at the time of invention to co-administer at least one antioxidant to the patient with a reasonable expectation of success. “It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art.” In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted). See also MPEP § 2144.06(I). 
Regarding instant claim 49, it would have been a matter of routine experimentation using standard laboratory techniques available at the time of invention to determine the optimal dosage of deuterated polyunsaturated fatty acid or fatty acid ester for use in the method taught by Shchepinov and Reaven with a reasonable expectation of success. Generally, differences in concentration will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration is critical. “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955). See also MPEP § 2144.05(II)(A). 
Instant claim 38 recites, in part, “wherein a cell or tissue of the patient maintains a sufficient concentration of the deuterated polyunsaturated fatty acid or fatty acid ester to reduce or prevent autoxidation of undeuterated polyunsaturated fatty acids or fatty acid esters, or cancel toxicity of undeuterated polyunsaturated fatty acid or fatty acid ester in the patient's body.” As discussed above, Shchepinov teaches “[i]ngestion of isotopically reinforced building blocks such as . . . lipids . . . and their subsequent incorporation into macromolecules would make these more stable to ROS courtesy of an isotope effect.” 
As such, it would have been a matter of routine experimentation using standard laboratory techniques available at the time of invention to determine the optimal amount of deuterated polyunsaturated fatty acid to reduce or prevent autoxidation of undeuterated polyunsaturated fatty acids or fatty acid esters, or cancel toxicity of undeuterated polyunsaturated fatty acid or fatty acid ester in the patient’s body with a reasonable expectation of success. See MPEP § 2144.05(II)(A).
Instant claim 34, as amended, recites, in part, “wherein the modified polyunsaturated fatty acid or fatty acid ester comprises deuteration at one or more bis-allylic sites as well as at one or more non-bis-allylic sites.” As discussed above, Shchepinov exemplifies linoleic and linolenic acid stabilized by deuteration at bis-allylic sites as well as further stabilization by replacing one or more carbon atoms at a pro-bis-allylic position with 13C.  (See FIG. 8). Shchepinov does not explicitly teaches deuteration at one or more non-bis-allylic sites.
 However, Shchepinov further teaches “(bio)molecules susceptible to oxidation by ROS can thus be ‘protected’ using heavier isotopes such as 2H (D, deuterium) and 13C (carbon-13).” 
 As such, one of ordinary skill in the art would have been motivated to deuterate additional sites on the PUFAs taught by Shchepinov in order to advantageously make the PUFAs more stable to ROS by isotope effect with a reasonable expectation of success. Stated another way, since Shchepinov teaches the replacement of hydrogen with deuterium protects PUFAs against oxidation it would have been obvious to substitute additional hydrogens, such as those at non-bis-allylic sites, on the PUFAs taught by Shchepinov with deuterium in order to further protect the PUFAs against oxidation with a reasonable expectation of success.   
Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was made especially in the absence of evidence to the contrary.
Claim 32 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shchepinov and Reaven as applied to claims 31, 33-34, 38-40, 42-43, 45, and 47-49  above, and further in view of Yang et al (J. Clin. Biochem. Nutr., 43:154-158 (2008), prior art of record).  
As discussed above, claims 31, 33-34, 38-40, 42-43, 45, and 47-49 were rendered obvious by the teachings of Shchepinov and Reaven. The references do not explicitly teach the patient has lipidemia. However, Yang teaches “oxidative stress is an early event in the evolution of hyperlipidemia, and appropriate support for enhancing antioxidant supply in higher lipid subjects may help prevent the course of the disease.” (Abstract). Yang further teaches 
As such, one of ordinary skill in the art would have been motivated to administer the isotopically modified PUFAs taught by Shchepinov, which are more stable against reactive oxygen species (ROS), in order to advantageously reduce the oxidative stress in a patient with lipidemia with a reasonable expectation of success. 
Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was made especially in the absence of evidence to the contrary.
Claim 41 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Shchepinov and Reaven as applied to claims 31, 33-34, 38-40, 42-43, 45, and 47-49 above, and further in view of Kudo et al (US 2005/0165100, prior art of record). 
As discussed above, claims 31, 33-34, 38-40, 42-43, 45, and 47-49 were rendered obvious by the teachings of Shchepinov and Reaven. The references do not explicitly teach the use of an ester selected from an alkyl ester, a triglyceride, a diglyceride, a monoglyceride, and combinations thereof. However, Kudo teaches PUFAs for treating cardiovascular disease can be readily incorporated into glycerol esters to form mono-, di- and tri-glyceride derivatives. (Abstract and ¶¶ 0003- 0012). One of ordinary skill in the art would have been motivated to utilize mono-, di- and tri-glycerides in the method taught by Shchepinov and Reaven because Kudo further teaches the glycerol esters promote better digestion and absorption. (Abstract; ¶¶ 0008 and 0045). At a minimum, it would have been obvious at the time of invention to select from various known formulations of PUFAs, e.g., free fatty acids, monoglycerides, diglyceride 
Accordingly, the claimed invention was prima facie obvious to one of ordinary skill in the art at the time the invention was made especially in the absence of evidence to the contrary.
Response to Arguments
Applicant’s arguments filed 03/18/2021 have been fully considered but they are not persuasive. Applicant’s arguments are discussed to the extent they apply to the current grounds of rejection set forth above.
On page 3 of the Response, Applicant urges the “term ‘suggested’ is equivocal and the skilled artisan would understand that to mean ‘perhaps’ or ‘perhaps not.’” Applicant further urges “the skilled artisan could not reasonably predict that inhibition of only the lipid autoxidation component of atherosclerosis would be effective treating or inhibiting the progression of atherosclerosis”
	A conclusion of obviousness is proper when some teaching, suggestion, or motivation in the prior art that would have led one of ordinary skill to modify the prior art reference or to combine prior art reference teachings to arrive at the claimed invention. See MPEP § 2141(III).  
As discussed above, Reaven teaches “oxidation of low density lipoproteins (LDL) by cells in the artery wall leads to a proatherogenic particle that may help initiate early lesion formation.” (Abstract). Reaven further teaches “[o]xidation of LDL begins with the abstraction of hydrogen from polyunsaturated fatty acids.” As such, the prior art provides a clear nexus between PUFA oxidation in LDL and the development of atherosclerosis. As further discussed above, the prior art recognized that PUFA oxidation could be reduced by isotopically modifying PUFAs. As such, the prior art provides a clear teaching, suggestion, and motivation to administer the 
	Applicant further urges “Reaven fails to cure Shchepinov because it postulates that oxidized LDL possesses properties that make it pro-atherogenic in vivo.” To the contrary, at a minimum, Reaven provides a clear suggestion and motivation to reduce PUFA oxidation in LDL by administration of the isotopically modified PUFAs taught by Shchepinov. Stated another way, Reaven recognized the potential danger of LDL oxidation in vivo, and Shchepinov provides a method to inhibit LDL oxidation in vivo. Indeed, as discussed above, Shchepinov teaches:
ROS-driven radical chain reaction, that takes place in mitochondrial lipid bilayers, affects the integrity of the membranes and damages other macromolecules such as proteins. Low-density lipoprotein (LDL) is prone to similar type of oxidation, which is important in development of atherosclerosis. (Page 54, Oxidation of lipids/PUFAs).

Applicant further urges “Reaven does not teach or reasonably suggest that treating only the ROS component of incipient atherosclerosis would have any impact on atherosclerosis; rather, Reaven teach just the opposite.” Applicant also urges Reaven teaches “there are many other causative factors to atherosclerosis. Accordingly, the skilled artisan could not reasonably predict that inhibition of only the lipid autoxidation component of atherosclerosis would be effective treating or inhibiting the progression of atherosclerosis.”
However, the presence of other factors does not teach away from treating any particular factor. The prior art recognized a nexus between PUFA oxidation in LDL and the development of atherosclerosis, which would provide a clear target for treatment using Shchepinov. Even the claimed method, e.g., does not require treating all factors associated with atherosclerosis. The prior art provides a clear teaching, suggestion, and motivation to specifically target PUFA oxidation in LDL because, e.g., Shchepinov teaches LDL is prone to oxidation, which is 
Applicant submission of Berbee, et al. a post-filing reference, was fully considered, but was not found persuasive for the reasons set forth above. The rejections are record are maintained for the reasons set forth above.
Conclusion
NO CLAIMS ARE ALLOWED 
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS J VISONE whose telephone number is (571)270-7144.  The examiner can normally be reached on Tues-Thur 8-6.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Renee Claytor can be reached on 571-272-8394.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/THOMAS J. VISONE/Primary Patent Examiner, Art Unit 1651